Evans, J.
(After stating the facts.) The execution sought to be enjoined issued upon a- decree, the validity of which is attacked *474for the reasons set forth in the foregoing statement of facts. This decree was rendered in an equity case brought by creditors against an insolvent partnership, who prayed for the rescission of a sale alleged to be fraudulent, for the appointment of a receiver, and for judgment on their several demands. The court had jurisdiction of the parties and of the subject-matter; and if the court erred in decreeing counsel fees to the moving creditors, the judgment was merely erroneous, not void. Crow v. American Mortgage Co., 92 Ga. 815. The defendants in their motion for a new trial attempted to review the correctness of the decree; but this court held that "Error of the court in decreeing on a verdict is no cause for a new trial, and there being in the bill of exceptions no assignment of error in the decree itself, the decree is not under review.” Booth v. Mohr, 122 Ga. 333. The judgment denying a new trial was accordingly affirmed. “Where a decree in equity has been before the Supreme Court on a writ of error, and the judgment of the court below affirmed, a bill of review will not lie to reverse such decree for error apparent on the face thereof.” Rice v. Carey, 4 Ga. 558. A judgment or decree is the final result of a case, and its pronouncement necessarily follows the verdict. The losing party is bound to know that a decree will be entered upon the verdict, and no notice is required to be given him before it is signed by the judge.. At his peril he must follow up this last incident of the trial and inform himself of the court’s judgment on the verdict. If the decree be erroneous, his remedy is to except to it and have it reviewed. If he negligently fails to inform himself of the nature and extent of the decree, or, having knowledge of its terms, fails to avail himself of the proper remedy to correct any erroneous provision therein, he is bound by the decree as rendered. By his failure to properly except to the decree, all matters therein adjudicated become res adjudicata. Sumner v. Sumner, 118 Ga. 410, and cit.
Nor do the securities on the bond given to the complaining creditors in order to vacate the order appointing a receiver stand on a footing different from that of the principal obligors. The liability of these sureties was fixed by the decree entered against their principals; they were nominal parties to the case and as such became bound by the decree. If the decree be valid as to the principal obligors, it is likewise binding on the sureties. Price v. Carlton, 121 Ga. 23. The refusal to grant the injunction was proper.

Judgment affirmed.


All the Justices concur.